Dismissed and Memorandum Opinion filed May 7, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00926-CV

                        JAMES WHITAKER, Appellant

                                        V.
                NEIGHBORHOOD CENTERS, INC., Appellee

                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-07101

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed September 18, 2012. The clerk’s
record was filed January 17, 2013. No reporter’s record or brief was filed.

      On March 7, 2013, this court issued an order stating that unless appellant
submitted a brief on or before April 5, 2013, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM


Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




                                        2